MEMORANDUM**
Aili Lu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) decision denying her applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
Where, as here, the BIA adopts the IJ’s decision and also adds its own reasons, we review' both decisions. See Zhou v. Gonzales, 437 F.3d 860, 864 (9th Cir.2006). We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and deny in part and dismiss in part the petition for review.
The IJ and BIA offered specific, cogent •reasons for the adverse credibility determination that are supported by substantial evidence and go to the heart of Lu’s claim. See id. at 1043. Because the record does not compel the conclusion that Lu was *679credible, she has not established eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Because Lu’s CAT claim is based on the same testimony that the IJ and BIA found not credible, and she points to no other evidence that the IJ and BIA should have considered in making the CAT determination, the CAT claim also fails. See id. at 1157.
To the extent Lu is challenging the denial of her asylum claim, we lack jurisdiction to review the petition because she failed to raise that issue before the BIA and thereby failed to exhaust administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part, and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.